Kilty, C. J.
It is the unanimous opinion of the Court that the rule should not be laid, and that the privilege is not to be allowed. The Court consider that the privilege,-as exercised by certain courts in England, does not depend on any principle of the common law, extending, generally, to all judicial bodies, but is in the nature of a particular grant or charter to a certain court. The exercise of the privilege in the state of Maryland depends on the like principle, and flows from a grant or charter to the courts there. The adoption of the laws of Maryland in this county, under the law by which this Court is established, does not give to the Court the privileges which have been thus derived to the courts of Maryland, and therefore they are not authorized or bound to extend to their officers the benefits or disadvantages of the privilege contended for; and have not the power to extend it to the prejudice of other persons. See 2 Hawk. P. C. 2, 4, and 5.